Case 3:19-cv-01525-MPS Document 2-1 Filed 09/27/19 Page 1 of 2

AFFIDAVIT OF FRANK H. KERNEY III

STATE OF FLORIDA )

)

County of Hillsborough )

I, Frank H. Kerney III, being first duly sworn upon his oath, deposes and says:

L.

I am an attorney in the Consumer Protection Department within the firm of Morgan &
Morgan located at 201 N. Franklin St., 7" Floor, Tampa, FL 33602. My direct
number is (813) 577-4729 and my fax number is (813) 559-4831. My email is
fkerney@forthepeople.com.

I am active member of the following state bars: Florida (88672) and Tennessee
(035859).

I have no pending disciplinary complaints against me.

I have not been denied admission to, been disciplined by, resigned from, surrendered
a license to practice before, or withdrawn an application for admission to practice
while facing complaint.

[have reviewed and am familiar with the Federal Rules of Civil Procedure, the Local
Rules for the United States District Court for the District of Connecticut, and the
Connecticut Rules of Professional Conduct.

I designate, Bruce D. Jacobs, as my agent for service of process and the District of
Connecticut as the forum for the resolution of any dispute arising out of my

anticipated admission under Local Rule 83.1(d).
Case 3:19-cv-01525-MPS Document 2-1 Filed 09/27/19 Page 2 of 2

7. I make this affidavit in support of Plaintiff's Motion for Attorney Admission Pro Hac

Vice, and pursuant to Local Rule 83.1(d).

 

 

Frank H. Kerney III, ae

(a
SUBSCRIBED AND SWORN before me on this24 day of September, 2019.

OXQuren, ach

Notary Public

      
  
    
 
   

   

anette, Me,

See SUe, LAUREN DOBBINS
PVN notary Public - State of Florida

°s
= Commission # FF 983178
= est
ae My Comm. Expires Apr 18, 2020 »

  
 
  
